IN THE
                         TENTH COURT OF APPEALS

                                No. 10-14-00137-CV

2008 CHEVROLET CORVETTE, VIN#1G1YY36W585105455,
                                     Appellant
v.

THE STATE OF TEXAS,
                                                          Appellee


                          From the 66th District Court
                              Hill County, Texas
                             Trial Court No. 51,223


                                     ORDER


      Appellant’s “Motion to Extend Time” is dismissed as moot. Appellant’s brief

was filed on August 28, 2014 and his supplemental brief was filed on August 4, 2015.

                                        PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion dismissed as moot
Order issued and filed September 17, 2015